Citation Nr: 1707250	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2010 rating decision of the Department of Veterans Affairs VA Regional
Office (RO) in Roanoke, Virginia. 

The case was previously before the Board in June 2014, which at that time the Board reopened claims of service connection for hearing loss and a left knee disability, and remanded the claims to the Agency of Original Jurisdiction (AOJ) for development.  In that same decision, the Board denied the Veteran's claim for service connection for a right knee disability.  In a September 2014 rating decision, the RO granted service connection for left ear hearing loss.  Thus, the issues before the Board are as noted on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2013. The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


REMAND

The Board finds that remand of the Veteran's claims for service connection for a
left knee disability and right hearing loss is necessary in order to obtain VA examinations with medical nexus opinions.

The July 2014 VA examiner provided an opinion that the "Veteran had normal hearing at the time of separation with no change in hearing when compared to the enlistment. Therefore, the current loss is less likely as not related to military noise exposure." This is incorrect. The record does show that the Veteran had changes in some hearing thresholds in both ears during service. Additionally, both entrance and separation audiology reports used the American Standards Association (ASA) unit of measure, but were not converted to the current standard of using the International Standards Organization (ISO) units. Thus, in addition to an inaccurate factual basis for the opinion, it is unclear whether the audiological results considered by the examiner were correct. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since the opinion is inadequate, a supplemental opinion is warranted.

With respect to the Veteran's claim for service connection for his left knee disability, the VA examination included a negative opinion, based in part on the examiner's observation that the Veteran's "knee condition appears to have begun decades after service." The examiner also referred to the Veteran's having a surgical procedure to his left knee in 1991. However, the claims file does not have any treatment records pertaining to any surgical procedures to the Veteran's left knee.

Records pertaining to that surgery are not of record; they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of evaluation or treatment that he has received for his left knee and hearing loss and to provide all authorizations necessary for VA to obtain any records of such evaluations and treatment that are not already associated with the record to include any VA treatment records dated since 2014, any other hearing examinations before 2013, and any records relating to left knee surgery in 1991.

2. After completion of the foregoing, obtain a supplemental clinical audiological opinion to determine if it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's right ear hearing loss disability, is etiologically related to his active service. The clinician should consider the pertinent evidence of record to include the following: a) the Veteran had changes in hearing thresholds upon separation, when compared to his entry; based upon the STR's which must be converted to current ISO standards because they were prepared prior to October 31, 1967, or the records indicate the older ASA standard was used; b) the Veteran's MOS of track vehicle repairer having a high probability of loud noise exposure; and, if pertinent, c) the Veteran's post-service history of work as a heavy equipment mechanic and truck driver. 

The claims folder and copies of all pertinent records should be made available to the examiner for review.  If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If any additional records are received that pertain to the left knee, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of a left knee injury. The claims file and copies of all pertinent records should be made available to the examiner for review. If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that a left knee disability was incurred in or related to service? 

(ii) In answering the questions, the examiner must comment upon the Veteran's competent and credible statements of jumping up and down off of tanks during service made during the hearing. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Lastly, readjudicate the matters on appeal and if any benefit sought is not granted to the Veteran's satisfaction, he should be furnished with a supplemental statement of the case and afforded a reasonable period for a response, prior to a return of the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




